Citation Nr: 0034063	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether injuries sustained in an automobile accident on 
March 4, 1994, were due to willful misconduct and therefore 
prohibit service connection for T5 paraplegia, neurogenic 
bowel and bladder, status post multiple fractures of the 
lower extremities, closed head injury, chronic pain syndrome, 
and an eye condition, as secondary to a service-connected 
convulsive disorder, type unknown, probably psychomotor.

2.  Entitlement to specially adapted housing or home 
adaptation grant.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from August 1959 to July 
1963.

The instant appeal arose from an April 1998 Administrative 
Decision and June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.

In June 2000, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The veteran is service connected for a convulsive disorder, 
type undetermined, probably psychomotor, with headaches.  As 
a result, he was forced by the Division of Motor Vehicles to 
surrender his driver's license in 1982.  

The veteran was in a motor vehicle accident on March 6, 1994, 
and sustained multiple injuries.  He was the driver of the 
car and there were no passengers.  The police report of the 
accident shows that the veteran's car ran a red light and 
struck another car at approximately 10:00 p.m.  It was 
further noted that he possibly had a seizure at the time of 
the accident.  Charges were initially pending against the 
veteran but were dropped.  Several other people were injured 
in the accident.  It was noted that the veteran was the owner 
of the car and was insured.

Additional development is warranted prior to adjudication of 
this claim.  Specifically, the RO should ask the veteran if 
any claims were filed against his insurance company as a 
result of the March 5, 1994, automobile accident or if any 
lawsuits were filed.  If so, the RO should make arrangements 
to obtain these records.  

On remand, the veteran should also be afforded an appropriate 
VA examination to  provide the medical information necessary 
for the Board to render findings of medical fact regarding 
housebound status or the need for regular aid and attendance.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
All VA and private treatment records of the veteran dated 
since 1998 should also be obtained and associated with the 
record on appeal.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records dated since 1998.  All records 
maintained are to be requested, to include 
examination reports, treatment records, 
biopsy reports, laboratory test results, 
radiographic studies, progress notes, and 
hospitalization records.  If a facility 
from which records are requested does not 
have any records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be made.

2.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment since 1998 for 
his service-connected convulsive 
disorder, type undetermined, probably 
psychomotor, with headaches; fracture of 
the right tibia; and mandibular fracture.  
The veteran should provide the complete 
names, addresses, and approximate dates 
of treatment, and signed releases so the 
RO may request his treatment records.  
Associate all records received with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that he may obtain and present his 
treatment records.

3.  Ask the veteran if any claims were filed 
against his insurance company as a result of 
the March 5, 1994, automobile accident.  If 
so, after appropriate releases are obtained, 
make arrangements to obtain complete records 
from the insurance company concerning the 
accident, including, but not limited to, any 
investigatory reports and records showing 
whether any claims were paid or disallowed 
and the circumstances thereof.  Associate 
these records with the claims file.  If any 
request for records is unsuccessful, notify 
the veteran and his representative so that 
he may obtain and present these records.  

4.  Ask the veteran if any lawsuits were 
filed against him as a result of the March 
5, 1994, automobile accident.  If so, after 
appropriate releases are obtained, make 
arrangements to all legal documents, 
pleadings, depositions, etc. concerning the 
lawsuit and associate them with the claims 
file.  If any request for records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present these records.

5.  Afford the veteran an appropriate VA 
examination to determine housebound 
status or the need for regular aid and 
attendance.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed.

Each of the veteran's service-connected 
disabilities (convulsive disorder, type 
undetermined, probably psychomotor, with 
headaches; fracture of the right tibia; 
and mandibular fracture) should be 
evaluated.  The examiner is asked to 
describe the nature of the veteran's 
service-connected disabilities and the 
effect of these disabilities, as opposed 
to any nonservice-connected disabilities, 
on his ability to perform daily 
functions.

For example, is the veteran unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

7.  Review the claim file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  Thereafter, readjudicate the veteran's 
claims, with consideration of the entire 
record and all applicable laws and 
regulations.  

9.  If the benefits sought on appeal 
remain denied, provide the veteran and 
his representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The claim of entitlement to specially adapted housing or home 
adaptation grant is deferred pending the foregoing 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


